SENTENCIA
(Regla 50)
El Sr. José Ramos Rosado presentó ante el Tribunal de Primera Instancia, Sala Superior de Aguadilla, una de-manda por daños y perjuicios en contra de Wal-Mart Stores Inc. En ella se alegó que mientras el señor Ramos Ro-sado se encontraba en las instalaciones de la tienda Wal-Mart de Isabela, específicamente en el área de piezas y accesorios de automóviles, resbaló en un líquido que estaba *511regado por el piso, cayendo hacia atrás e impactando el suelo con el lado izquierdo de su cuerpo.
Luego de varios incidentes procesales, y tras escuchar las declaraciones de los testigos presentados por ambas partes, el 2 de junio de 2004 el Tribunal de Primera Ins-tancia declaró “con lugar” la demanda presentada al con-cluir que “la negligencia del demandado fue la causa que provocó el accidente que da margen a la demanda en este caso”.(1) Apéndice, pág. 83.
Al explicar su dictamen, el referido foro prestó atención especial a la relación existente entre el “área en donde ocurr[ió] el resbalón con el anaquel donde se encontraban los artículos de encerado y pulido de autos”. Apéndice, pág. 81. De este modo, concluyó que “en el pasillo donde ocurrió el accidente el día de los hechos había una condición que puede catalogarse como peligrosa”, id., pág. 82, y que la demandada “debió tomar precauciones para evitar la ocu-rrencia de un accidente como el que nos ocupa en este caso, ya que es totalmente previsible el derrame de líquido o material resbaloso de los artículos que se encontraban en el anaquel inmediatamente contiguo al pasillo donde ocu-rrió el accidente”. íd.
Amparado en tales argumentos, el foro de instancia se-ñaló que la alegada negligencia “consistió en que [Wal-Mart] no tomó las medidas de precaución necesarias para evitar que ocurriera[,] como ocurrió [,] que en área del pa-sillo inmediato al anaquel de productos y artículos relacio-nados con el pulido y encerado de los autos existiera un líquido resbaloso, pegajoso e incoloro ... y que para que no ocurriera tal caída no se tomaron las precauciones de se-guridad para limpiar el área del pasillo afectada”. Apén-dice, pág. 83. Finalmente, expresó que “[l]a tienda Wal Mart debió anticipar que dicha condición peligrosa (los productos para encerado de automóviles que estaban en los anaqueles justamente al lado del pasillo donde ocurrieron *512los hechos) podían ocasionar daños, por lo que debió adop-tar medidas de seguridad para evitarlo”. (Énfasis suplido.) Íd.
Inconforme con el referido dictamen, Wal-Mart acudió al Tribunal de Apelaciones alegando que incidió el foro de instancia al analizar y apreciar la prueba, adjudicar credi-bilidad y determinar negligencia. El foro apelativo inter-medio, luego de analizar la transcripción del juicio en su fondo, revocó la determinación del foro primario al concluir que “el Tribunal de Primera Instancia incurrió en error manifiesto en su apreciación de la prueba, ya que la de-mandante no probó su caso conforme a derecho”.(2) Apén-dice, pág. 126. Determinó que en este caso “[e]l deman-dante no pudo probar, mediante preponderancia de la prueba, que la demandada actuó negligentemente y que ésta fue la causa próxima y eficiente de los daños alegados”. Íd., pág. 127. A esos efectos, señaló, entre otras cosas, que “no pudo establecer[se] el tiempo en que la ale-gada sustancia estuvo en el piso y si era o debió haber sido del conocimiento de la demandada”. (3) (Énfasis suplido.) Íd., pág. 126.
Inconformes, los demandantes acudieron —vía certiora-ri— ante este Tribunal, alegando que erró el Tribunal de Apelaciones al revocar la sentencia dictada por el Tribunal de Instancia. Resolvemos el recurso presentado sin ulterior trámite y al amparo de las disposiciones de la Regla 50 de nuestro Reglamento, 4 L.P.R.A. Ap. XXI-A. Confirmamos; esto es, se sostiene la determinación del foro apelativo in-*513termedio a los efectos de que no se probó la negligencia de la parte demandada. Veamos por qué.
En innumerables ocasiones este Tribunal ha resuelto que una empresa que opera un establecimiento abierto al público con el propósito de llevar a cabo operaciones comer-ciales para su propio beneficio tiene el deber de mantener dicho establecimiento en condiciones tales de seguridad que sus clientes no sufran daño alguno.(4) Sin embargo, al establecer dicha normativa este Tribunal nunca ha preten-dido convertir al dueño de un establecimiento comercial en asegurador absoluto de la seguridad de sus visitantes ni imponerle a éste una responsabilidad absoluta frente a cualquier daño sufrido por sus clientes. Colón y otros v. K-mart y otros, 154 D.P.R. 510 (2001); Goose v. Hilton Hotels, 79 D.P.R. 523 (1956).
Así lo establecimos en Goose v. Hilton Hotels, ante, pág. 527, al señalar que el dueño de un establecimiento “no es un asegurador de la seguridad de los clientes del negocio, y su deber sólo se extiende al ejercicio del cuidado razonable para su protección”. Del mismo modo, en Colón y otros v. K-mart y otros, ante, pág. 518, fuimos enfáticos al señalar que la norma establecida “[d]e ningún modo significa que el dueño de un establecimiento comercial asume una res-ponsabilidad absoluta frente a cualquier daño sufrido por sus clientes”.
A tono con lo anterior, este Tribunal ha resuelto que los propietarios de establecimientos comerciales son responsa-bles ante sus clientes por los daños ocasionados a causa de aquellas condiciones peligrosas que sean conocidas por és-tos o cuando su conocimiento les sea imputable. Véase *514Cotto v. C.M. Ins. Co., 116 D.P.R. 644, 650 (1985).(5) Sobre este particular, hemos expresado que en estos casos el de-mandante tiene el peso de la prueba para demostrar que el dueño del establecimiento no “ejerció el debido cuidado para que el local fuese seguro”. Íd. Véase, además, Soc. Gananciales v. G. Padín Co., Inc., 117 D.P.R. 94, 104 (1986). “En palabras más sencillas, la parte demandante tiene la obligación de poner al tribunal en condiciones de poder hacer una determinación clara y específica sobre ne-gligencia mediante la presentación de prueba a esos efectos”. Cotto v. C.M. Ins. Co., ante, pág. 651.
Como vemos, para imponer responsabilidad en los casos de accidentes en establecimientos comerciales los deman-dantes tienen que probar —y los tribunales tienen que de-terminar— en primer lugar, si existía una condición peli-grosa y, en segundo lugar, si la existencia de tal condición era del conocimiento de la parte demandada o si podía im-putársele tal conocimiento. Amparado en esta normativa fue que el foro apelativo intermedio correctamente entendió que los demandantes fallaron en probar su caso conforme a derecho.
1 — I HH
Un análisis responsable y desapasionado de la trans-cripción de evidencia que consta en el expediente es sufi-ciente para percatarse de que en este caso los demandan-tes fallaron en probar el segundo de los elementos antes mencionados, requisito indispensable para imponer res-ponsabilidad en este tipo de caso. Esto es, los demandantes no probaron que Wal-Mart tenía o debió tener conoci-miento del alegado derrame que ocasionó el accidente aquí en controversia. Tampoco demostraron que la alegada sus-*515tanda estuvo en el suelo por un periodo de tiempo irrazo-nable o excesivo, o que la demandada fallara en implantar la política de prevención establecida en sus tiendas. Vea-mos en detalle algunos de los testimonios presentados ante el foro de instancia.
En primer lugar, testificó el demandante José Ramos. Éste declaró que mientras visitaba la tienda Wal-Mart de Isabela resbaló cuando fue a tomar uno de los artículos ubicado en el área de piezas y accesorios de autos. No pudo precisar en qué resbaló, pero una vez en el suelo se percató que tenía la ropa mojada. Su esposa, la señora Méndez, declaró que no estaba con su esposo cuando ocurrió el ac-cidente, pero que cuando llegó al área en cuestión lo encon-tró tirado en el suelo y con su ropa húmeda. Tampoco pudo identificar la sustancia que estaba en el suelo y sólo pudo declarar que se trataba de un líquido “sucio”.
De particular pertinencia a la controversia ante nos es el testimonio del testigo de la parte demandante, Sr. Héctor Negrón, cliente que se encontraba en la tienda Wal-Mart de Isabela el día de los hechos. El señor Negrón declaró que antes del accidente aquí en controversia pasó por el área de piezas y accesorios de automóviles y también res-baló en el líquido incoloro que había en el piso. Indicó que continúo caminando por los pasillos para buscar a un em-pleado de la tienda cuando escuchó “un fuerte ruido de objetos que se habían caído”. Más adelante, declaró: “yo no pude hablar para notificar la situación. Cuando surge el evento ... se pidió que alguien avisara a los empleados de lo que estaba pasando.” A preguntas del abogado de la parte demandante, el testigo añadió que luego de esto “llegaron tres empleados”. Como se desprende, claramente, del testi-monio de este testigo, Wal-Mart no tuvo oportunidad de to-mar acción alguna con el propósito de eliminar la condi-ción” existente antes de que ocurriera el accidente.
Por parte de Wal-Mart testificó el Sr. George Mena, quien a la fecha de su testimonio se desempeñaba como gerente de operaciones de la tienda de Isabela y llevaba once años laborando para la referida empresa. Su testimo-*516nio giró en torno a la política de la empresa con respecto a la seguridad de sus clientes y la prevención de accidentes. Declaró que en las tiendas existen varios programas de prevención de accidentes, entre los que mencionó las “ron-das preventivas”, el “zone defense” y el “safety sweep”.
En cuanto a las rondas preventivas, explicó que cada hora los gerenciales recorren la tienda para identificar cualquier situación que pueda provocar accidentes y corre-girla inmediatamente. En cuanto al safety sweep declaró que se trata de otra de las medidas implantadas en las tiendas donde cada quince minutos los asociados caminan por los pasillos o departamentos que le han sido asignados para identificar cualquier objeto o derrame en el piso. Asi-mismo, declaró que el zone defense es una ronda que se realiza cada dos horas donde los empleados colocan en sus áreas cualquier objeto o mercancía que esté fuera de lugar. Como resulta obvio, respecto a medidas de seguridad en evitación de accidentes, no se le puede exigir más a un patrono.
Por otra parte, el señor Mena explicó que al reclutar a un asociado se le adiestra sobre los programas de seguri-dad establecidos por Wal-Mart y se le suministra un exa-men como parte del proceso de reclutamiento. Asimismo, declaró que las tiendas cuentan con dos asociados de man-tenimiento por cada turno, los cuales están continuamente barriendo el piso, recogiendo basura, limpiando derrames y verificando cualquier situación que pueda provocar accidentes. Además, señaló que en caso de derrames cada uno de los asociados tiene instrucciones de mantenerse en el área afectada para evitar que algún cliente pueda acci-dentarse y pedir ayuda a otro asociado para limpiarla.
La Sra. Áurea Pérez declaró que es empleada de Wal-Mart desde hace ocho años y que para la fecha del acci-dente trabajaba en el área de telas que estaba inmediata-mente al lado del pasillo de productos de automóviles. Ésta declaró que fue informada por una cliente sobre el acci-dente y que acudió inmediatamente al lugar, siendo la pri-mera persona en llegar allí. Además, corroboró el testimo-*517nio del señor Mena en cuanto a las medidas de seguridad que se llevan a cabo en la tienda de Isabela.
H-H HH H — i
Como señaláramos anteriormente, un análisis detenido de la totalidad de la prueba vertida ante el foro de instan-cia nos lleva inexorablemente a concluir que en el caso ante nos el referido foro no tuvo ante sí prueba suficiente para imponerle responsabilidad a la parte demandada. Esto es, la prueba desfilada ante el foro de instancia demuestra claramente que los demandantes fallaron en demostrar que Wal-Mart tenía, o pudo haber tenido, conocimiento so-bre la existencia del alegado derrame de líquido que oca-sionó el accidente de Ramos Rosado.
Es un hecho incontrovertido que el señor Negrón no llegó a notificar a Wal-Mart sobre la sustancia derramada, por lo que definitivamente no puede argumentarse que la demandada conoció tal situación. Tampoco puede argu-mentarse que Wal-Mart debió tener —o pudo haber teni-do— conocimiento sobre el alegado derrame, pues los de-mandados no demostraron que el líquido haya estado derramado en el suelo por un periodo de tiempo irrazona-blemente largo. Ello es así, pues la prueba ofrecida —y no rebatida— por la parte demandada fue a los efectos de que la ronda preventiva se hacía cada quince minutos y los demandantes no probaron que dicho periodo —el cual es más que razonable— hubiese transcurrido sin que efectiva-mente se hubiese efectuado la mencionada ronda.(6)
Hemos señalado de forma reiterada que únicamente se *518le impondrá responsabilidad a un demandado en esta clase de situaciones cuando, mediante la presentación de prueba, se ponga al tribunal en condiciones de poder hacer una determinación clara y específica sobre negligencia. Véase Cotto v. C.M. Ins. Co., ante, pág. 651. Somos del criterio de que en este caso la parte demandante incumplió con su obligación de presentar prueba que pusiera al tribunal de instancia en condiciones de poderlo determinar así.
Si a ello le añadimos la prueba —no rebatida— presen-tada por la parte demandada sobre las medidas de seguri-dad, en evitación de esta clase de accidentes, que existían en la tienda en controversia, resulta palpablemente claro que el tribunal de instancia incurrió en error manifiesto al declarar “con lugar” la demanda presentada en este caso. Belk v. Martínez, ante.
Procede, en consecuencia, expedir el auto de “certiorari” y dictar sentencia confirmatoria de la emitida en el caso ante nos por el Tribunal de Apelaciones.
Así lo pronunció, manda el Tribunal y certifica la Secre-taria del Tribunal Supremo. El Juez Asociado Señor Fuster Berlingeri emitió una opinión disidente, a la cual se unió la Jueza Asociada Señora Fiol Matta.

(1) Véase Sentencia del Tribunal de Primera Instancia de 2 de junio de 2004, pág. 8.


(2) Como es sabido, la apreciación de prueba que hace el Tribunal de Primera Instancia debe ser respetada y los tribunales apelativos no intervendrán con ella a menos que se revele que actuó movido por pasión, prejuicio, parcialidad o error manifiesto. Belk v. Martínez, 146 D.P.R. 215, 232 (1998).


(3) Por otra parte, el referido foro apelativo expresó que “[e]l hecho escueto de que el demandante resbaló y sufrió una caída mientras caminaba por las facilidades de la demandada es insuficiente para imponerle responsabilidad por la ocurrencia del accidente”. Apéndice, pág. 127. Asimismo, indicó que, mediante la prueba presen-tada, Wal-Mart estableció que en la empresa existe una política de prevención de accidentes y protección de los invitados y que los demandantes, quienes tienen el peso de la prueba, no pudieron demostrar que el día de los hechos esa política no fue implementada.


(4) Colóny otros v. K-mart y otros, 154 D.P.R. 510 (2001); Cotto v. C.M. Ins. Co., 116 D.P.R. 644, 650 (1985); Aponte Betancourt v. Meléndez, 87 D.P.R. 652 (1963); Weber v. Mejías, 85 D.P.R. 76 (1962); Santaella Negrón v. Licari, 83 D.P.R. 887 (1961); Goose v. Hilton Hotels, 79 D.P.R. 523 (1956); Gutiérrez v. Bahr, 78 D.P.R. 473 (1955).


(5) Esto es, el demandante tiene que probar que el daño sufrido se debió a la existencia de una condición peligrosa, que esa condición fue la que con mayor proba-bilidad ocasionó el daño y que ésta era —o debió ser— conocida por el demandado. Colón y otros v. K-mart y otros, ante. Véase, además, Admor. F.S.E. v. Almacén Román Rosa, 151 D.P.R. 711 (2000).


(6) A diferencia de la minoría, discrepamos totalmente del razonamiento que hace el foro de instancia al descartar el testimonio del Sr. George Mená —quien llevaba once años laborando para las tiendas Wal-Mart— bajo el único fundamento de que a la fecha del accidente éste no trabajaba ni estaba en la tienda de Isabela. A esos efectos, conviene resaltar que el testimonio del señor Mena estaba dirigido a establecer —como empleado gerencial de muchos años— cuál era la política de la empresa respecto a la prevención de accidentes y que su testimonio fue corroborado por la señora Pérez, quien no sólo se encontraba presente en la tienda el día de los hechos, sino que, además, fue la primera persona en llegar al lugar del accidente.